Per Curiam:
It has been the settled practice of this court for many years not to entertain proceedings against attorneys unless preliminary examination of the charges has been had by the district attorney or the appropriate committee of the Association of the Bar or the New York County Lawyers Association. In this proceeding the matters complained of occurred upwards of seven years ago, have been before the courts, criminal and civil, and examined by the Bar Association, which failed to find sufficient ground to present charges. Under such circumstances a reference should not be ordered. While the charges on their face are serious, the answer sets forth the previous examination of the courts resulting favorably to the respondent. He should not be unnecessarily harassed by private individuals who have executed general releases and failed in their civil and criminal suits. If good ground exists for disciplinary proceedings petitioners should establish them before the grievance committee in the first instance. This petition should be dismissed. Present — Clarke, P. J., Laughlin, Dowling, Page and Shearn, JJ. Proceedings dismissed. Order to be settled on notice.